Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
  
Applicant’s amendment and response filed 6/13/22 is acknowledged and has been entered.  The Declaration of Inventor Shin-ichiro Fujii under 37 C.F.R. 1.132 filed 6/13/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group II in Applicant’s amendment and response filed 11/23/15.   

Claims 10, 12, 14, 18, 19, 26 and 31-36 are presently being examined.  

3.  Applicant’s amendment filed 6/13/22 has overcome the prior rejection of record of claims 34-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has amended claim 24 to depend on a non-canceled claim (claim 12).  
 
4.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/JP2007/053209, i.e., 2/21/07, as foreign applications do not support the claimed limitations of the instant application, as no certified translations thereof have been provided by Applicant.

5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




6.  Claims 10, 12, 14, 18, 19, 26 and 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, of record) in view of Gao et al (Blood, 2000, 95: 2198-2203, of record), Gonzalez-Aseguinolaza et al (JEM, 2002, 195: 617-624, of record), Naharaj et al (Int. Immunol. 2006, 18(8): 1279-1283, of record), Fujii et al (Nature Immunol. 2002, 3(9): 867-875, of record), Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, of record), and Wagner et al (Gene 2003, 305: 217-223, of record).
Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers. Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 into a mouse fibroblast cell line that expresses MHC class I. Chen et al teach that when pre-injected, this E7-transfected cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce target antigen-specific immunity as is recited in instant base claim 10. Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference).
Chen et al do not teach wherein the transfected fibroblast cell line is human, nor that it is transfected with a different cancer antigen that is WT-1 protein (instead of with cancer antigen E7) and is also co-transfected with CD1d and pulsed with the CD1d ligand a-GalCer (i.e., alpha-GalCer or -GalCer).
Gao et al teach that WT 1 is a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer and melanoma in vivo (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).
Gonzalez-Aseguinolaza et al teach that CD8+ T cells play an important role in the control of tumors, and parasitic and viral infections. Gonzalez-Aseguinolaza et al further teach that activation of invariant NKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B, CD4+ and CD8+ T cells and greatly enhances in particular the level of CD8+ T cell antigen-specific immunity when administered with antigen, and this response is independent of the antigen delivery system and the particular epitope of the antigen. Gonzalez-Aseguinolaza et al teach that administration of a-GalCer to mice immunized with a T cell lymphoma enhances the generation of tumor-specific cytototoxic T cells, and that a-GalCer can be used in the design of novel and more effective vaccines (see entire reference, especially abstract).

Nagaraj et al teach triggering of specific T lymphocytes in vivo and supplementary enhancement of the anti-tumor effect by supplementary triggering of NKT cells.  Nagaraj et al teach that invariant NKT cells recognize CD1d/a-GalCer complexes on CD1d-expressing dendritic antigen presenting cells. Nagaraj et al teach pulsing the antigen presenting cells with a-GalCer in vitro and subsequent administration in vivo, with resulting reduction in tumor volume.  Nagaraj et al teach that administration of a-GalCer-pulsed antigen presenting cells are more effective than direct injection of a-GalCer (see entire reference, especially abstract, introduction section and first five para on page 1282).  
Fujii et al teach that a-GalCer is presented on CD1d to NKT cells. Fujii et al teach that repeated administration of soluble a-GalCer by itself causes anergy of NKT cells due to the fact that other cells besides antigen presenting cells express CD1d in vivo (non-specific targeting). Fujii et al teach pulsing of antigen-presenting cells in vitro and administration in vivo followed by an anti-tumor response.  
Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and a-GalCer is a useful agent for modulating activation of the iNKT cell subset. Brossay et al teach that a-GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with a-GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro. Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding the WT-1 protein (see entire reference). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected a human cell line such as a human fibroblast cell line with CD1d, a nucleic acid sequence encoding the WT-1 tumor antigen, and a MHC class I molecule of interest (the latter if the cell line does not express it) and to have pulsed the human cell line with a-GalCer, particularly in light of:  
     the teaching of Gao et al that WT-1 is a tumor antigen target for therapy,
     the teaching of Gonzalez-Aseguinolaza et al that CD8+ T cells play an important role in the control of tumors and that a-GalCer can be used in the design of novel and more effective vaccines as activation of invariant NKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B, CD4+ and CD8+ T cells and greatly enhances in particular the level of CD8+ T cell antigen-specific immunity when administered with antigen, the teaching of Nagaraj et al of triggering of specific T lymphocytes in vivo along with supplementary enhancement of the anti-tumor effect by supplementary triggering of NKT cells, and that administration of a-GalCer-pulsed antigen presenting cells are more effective than direct injection of a-GalCer, the teaching of Fujii et al for avoiding anergy by repeated administration of free a-GalCer by pulsing of Cd1d-expressing antigen-presenting cells with a-GalCer in vitro and administration in vivo followed by an anti-tumor response, and the teaching of Brossay et al that invariant NKT cells (iNKT cells) are important in the response to tumors and that a-GalCer is a useful agent for modulating activation of the iNKT cell subset.

One of ordinary skill in the art at the time the invention was made would have been motivated to make a CD1d and WT-1 tumor antigen transfected human fibroblast or other suitable human cell and pulse it with a-GalCer in order to make a composition that could be used to activate and enhance both arms of immunity, CD8+ T cell adaptive immunity and innate iNKT cell immunity and also enhancing B cell, NK cell, and CD4+ cell immunity. 

One of ordinary skill in the art would have had a reasonable expectation of success because the references teach that human cells can be transfected with CD1d or tumor antigen such as WT-1 that is a target antigen for vaccine therapies, that innate immunity can be induced by in vivo administration of CD1d-expressing cells pulsed with a-GalCer, that adaptive CD8+ immunity can be induced by in vivo administration of fibroblast cells transfected to express a tumor antigen of interest, that a-GalCer can boost NK, B, CD4+ and CD8+ T cell responses, that a-GalCer should be administered bound to CD1d on cells in order to avoid off target binding and anergy, and that a-GalCer and tumor antigen should be coordinately administered at the same time.


It would have also been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the cell in a composition comprising a pharmaceutically acceptable carrier and adjuvant, particularly since Chen et al teach that an adjuvant may be comprised in a vaccine composition for treating tumors.  
One of ordinary skill in the art would have been motivated to do this in order to make a composition for study of therapy for WT-1 expressing tumors.
Applicant’s arguments have been fully considered but are not persuasive.  Applicant’s said arguments are of record in the amendment and response filed 6/13/22 on pages 7-11, and reference the Declaration of Inventor Shin-ichiro Fujii under 37 C.F.R. 1.132 filed 6/13/22.  
Applicant argues that a skilled person would not have had motivation to combine the teachings of the references to make an immunomodulator which can activate both innate and adaptive immunity with one composition (para 9 of the Declaration). 
However, in arguing at para 10 of the Declaration that Chen et al do not teach a transfected fibroblast cell line co-transfected with CD1d and pulsed with a-GalCer or another such co-transfected cell line based upon a fibroblast or other suitable cell line transfected with the WT-1 tumor antigen, Applicant is arguing the references separately. In additionally arguing that based on the combination of the disclosures of Chen et al and Gao et al, a skilled person would have only conceived that cells expressing tumor antigen such as WT-1 or E7 protein would activate CD8+ T cells and enhance adaptive immunity to kill cancer cells, Applicant is also arguing the references separately.  In arguing at para 13 that Nagaraj et al neither teaches nor suggests that a-GalCer loaded DCs showed an anti-tumor effect via target antigen-specific immunity, Applicant is arguing the references separately. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues at para 12 of the Declaration that Gonzalez-Asequinolza et al teach that activation of iNKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B and CD4+ and CD8+ T cells and greatly enhances the level of CD8+ T cell antigen-specific immunity when administered with malaria antigen and the response is independent of the antigen delivery system and particular epitope of the antigen.  Applicant argues that CD8+ T cell activation caused the activation of invariant NKT cells mediated in particular by IFN-gamma in a bystander effect, the bystander effect being different from target antigen specific immunity required by the pending claims.  Applicant argues that the said reference neither teaches nor suggests that the in vivo anti-tumor effect can be achieved with T cells activated by the bystander effect.  

However, Gonzalez-Asequinolza et al teach that a-GalCer can be used as an adjuvant in vivo to modulate and augment protective immune responses elicited by vaccines, and exemplified administration in vivo of malaria, or of a malaria antigen or malaria epitope encoded by recombinant adenovirus, with the result that a-GalCer significantly enhanced the protective immune response induced by a suboptimal dose of the two recombinant viruses encoding the antigen or epitope, and enhanced and prolonged the level of malaria-specific CD8+ T cell response in the case of malaria.  Thus, this said reference teaches that a-GalCer that binds to CD1d and activates iNKT cells significantly enhances the response to suboptimal doses of CD8+ T cell eliciting vaccines.  The HPV-E7-transfectant tumor cells taught by Chen et al have the ability to induce target antigen-specific immunity as is recited in instant base claim 10 and constitute a CD8+ T cell eliciting vaccine that could be enhanced by a-GalCer.

Applicant also alleges at para 16-17 that based on the knowledge of a skilled person at the relevant time, the skilled person would understand that Gonzalez-Asequinolaza et al, Fujii et al and Broassay et al teach that the administration of a-GalCer activated innate immunity via a NKT cell activation, and Gonzalez-Asequinolaza et al teaches that the administration of a-GalCer also activated adaptive immunity (CD4+ and CD8+ T cells) via a bystander effect.   Applicant argues that a skilled person could then possibly conceive co-administration of target antigen and a-GalCer at the same time, but would not obtain sufficient target specific anti-tumor effect in an in vivo model as described in para 5-7 of the Declaration, and would not have conceived or achieved the one component substance of the present invention to induce innate and adaptive immunity at the same time.  

However, Gonzalez-Asequinolaza et al do teach that the adjuvant effect requires administration at the same time of a-GalCer and of antigen for the highest level of protective immunity (e.g., page 619 at the para spanning pages 619-620).    

At para 5 of the Declaration, Applicant argues that they administered a-GalCer, only target antigens, or a combination of a-GalCer and target antigens, with the latter administration achieving antigen specific T cell activation and anti-tumor response on OVA-expressing tumor cells, but that the amount of OVA antigen was too large to be used for treating cancer. Applicant further argues that they administered tumor cells and a-GalCer at the same time, but could not obtain an T cell activation nor an antitumor effect in a lung metastasis model.

However, these said studies that administer a target antigen and a-GalCer or one or the other alone are not a comparison relevant to the instant rejection as the instant rejection combines references to produce a cell that is transfected to express CD1d and target antigen and pulsed with a CD1d ligand such as a-GalCer.  Chen et al teach that when pre-injected, their E7-transfected fibroblast cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor.   

Applicant argues at para 7 of the Declaration that neither B16 melanoma cells, a-GalCer loaded DCs, nor a-GalCer-loaded B16 cells showed an anti-tumor effect via a subcutaneous route, but IV administration of B16 expressing high levels of CD1d and loaded with a-GalCer showed the antitumor effect induced by CD8+ T cells, indicating that a one component substance is necessary to induce tumor cell killing.

However, this comparison is also not relevant to the instant rejection which combines the references to produce a one component substance, the CD1d and tumor antigen transfected human cell that is pulsed with a-GalCer to induce both innate and adaptive immunity.  

Applicant further argues mechanism by which a cell of the invention works when administered in vivo at para 4, i.e., the CD1d/a-GalCer on the cell stimulates NKT cells which leads to activation of innate immunity, the NKT cells immediately kill the cell, whereby the debris from the cell comprising the target antigen are taken into adjacent DCs (dendritic cells) which present parts of the target antigen on MHC to activate T cell adaptive immunity.  

However, the cell of the invention is the same cell of the prior art.  Applicant is reminded that Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art.  Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999)

Also, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya , 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”.  Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999).

In further response to Applicant’s argument that there is no motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case the motivation to combine the references derives from the teachings of the art references:
Chen et al teach that an E7-transfected cell line vaccine could induce CD8+, (tumor-associated) HPV-E7-specific T cell-mediated (adaptive) immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce target antigen-specific immunity as is recited in instant base claim 10, and that vaccines can be comprised with adjuvants;
Gao et al teach that WT-1 (WT1) is a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs, CD8+ T cells, adaptive immunity), and as such, it is an ideal target for antigen-specific therapy;
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding the WT-1 protein;
Gonzalez-Asequinolza et al teach that a-GalCer that binds to CD1d and activates iNKT cells (innate immunity) can be used as an adjuvant in vivo to modulate and augment protective CD8+ T cell (adaptive) immune responses elicited by vaccines, with a-GalCer significantly enhancing and prolonging the CD8+ T cell protective immune response induced by a suboptimal dose of vaccine, and causing bystander activation of NK, B, CD4+ and CD8+ T cells; Gonzalez-Asequinolza et al teach that the adjuvant effect provided by a-GalCer requires administration at the same time both a-GalCer and of antigen for the highest level of protective immunity, and that a-GalCer can be used in the design of novel and more effective vaccines;
Nagaraj et al teach pulsing the antigen presenting cells with a-GalCer in vitro and subsequent administration in vivo, with resulting reduction in tumor volume, and that loading onto CD1d expressing cells is more efficient than direct administration of a-GalCer, a teaching that Fujii et al mirror and with the additional teaching that direct administration of a-GalCer causes anergy of iNKT cells due to the fact that other cells besides antigen presenting cells express CD1d in vivo; Brossay et al recognize that invariant NKT cells (iNKT cells) are important in the response to tumors and a-GalCer is a useful agent for modulating activation of the iNKT cell subset through recognition of aGalCer/CD1d, and teach transfection of several human cell lines with CD1d and pulsed with a-GalCer;

Therefore one of ordinary skill in the art at the time the invention was made would have been motivated to make a CD1d and WT-1 tumor antigen transfected human fibroblast or other suitable human cell and pulse it with a-GalCer in order to make a composition that could be used to activate and enhance both arms of immunity, CD8+ T cell adaptive immunity and innate iNKT cell immunity and also enhancing B cell, NK cell, and CD4+ cell immunity. 

One of ordinary skill in the art would have had a reasonable expectation of success because the references teach that human cells can be transfected with CD1d or tumor antigen such as WT-1 that is a target antigen for vaccine therapies, that innate immunity can be induced by in vivo administration of CD1d-expressing cells pulsed with a-GalCer, that adaptive CD8+ immunity can be induced by in vivo administration of fibroblast cells transfected to express a tumor antigen of interest, that a-GalCer can boost NK, B, CD4+ and CD8+ T cell responses, that a-GalCer should be administered bound to CD1d on cells in order to avoid off target binding and anergy, and that a-GalCer and tumor antigen should be coordinately administered at the same time.

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 10-12, 14, 18, 19, 26 and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,316,332 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the HEK293 cell line of ‘332 comprises a nucleic acid sequence encoding a WT1 tumor antigen variant and a nucleic acid sequence encoding CD1d.  Although the claims of ‘332 to do not recite that the cell is produced by a method comprising transfecting a human cell that does not express the target antigen(s) or CD1d with one or more nucleic acid(s) encoding the target antigen(s) and a nucleic acid encoding CD1d, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used an allogeneic or semi-allogeneic cell and to have transfected it with the encoding nucleic acid sequences.  One of ordinary skill in the art would have been motivated to do this in order to avoid a deleterious immune response to a fully or semi- allogeneic cell.  With regard to instant claim 26 that recites a cell line, it would have been prima facie obvious to one of ordinary skill in the art to have used a cell line as the base cell for convenience sake when considering common HLA types in particular subject populations. With regard to instant claim 14, mRNA or a vector are obvious forms of a nucleic acid molecule.  In addition, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the cell in a composition comprising free alpha-GalCer or another well-known adjuvant. One of ordinary skill in the art would have been motivated to do this in order to further increase the immune response. 

Applicant’s comment on pages 11-12 of the amendment and response filed 6/13/22 is noted, i.e., that Applicant will file a TD over this patent upon a determination that one or more claims in the present application are allowable except for being subject to obviousness-type double patenting rejections over the claims of ‘332.

9.  Claims 10-12, 14, 18, 19, 26 and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,072,802 (formerly application serial no. 16/390,797).  Although the claims at issue are not identical, they are not patentably distinct from each other because the HEK293 cell line of ‘802 is for immunotherapy, it comprises a nucleic acid sequence that is not endogenous to the cell and that encodes WT1, and it has been loaded with the CD1d ligand glycolipid ligand recognized by an antigen receptor of an NKT cell, including alpha-GalCer; in addition, the nucleic acid encoding the WT1 tumor gene product has a particular species of start codon, which is itself a species of a WT1 encoding nucleic acid, and it thus anticipates the genus of such WT1-encoding nucleic acid sequences.  mRNA or a vector comprising DNA encoding the WT1 gene product are obvious variants of an encoding nucleic acid.  With regard to instant claims reciting adjuvant, since the cell of ‘802 is for immunotherapy, one of ordinary skill in the art was aware that adjuvants were commonly used to further enhance an immune response, making inclusion of an adjuvant prima facie obvious, including as evidenced by WO 2007098370 A1 in this office action. In addition, any alpha-GalCer in excess of that bound to the cell constitutes an adjuvant.
 
Claims 10-12, 14, 18, 19, 26 and 31-36 are directed to an invention not patentably distinct from claims 1-4 of commonly assigned U.S. Patent No. 11,072,802, as enunciated above.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 11,072,802, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s comment on pages 11-12 of the amendment and response filed 6/13/22 is noted, i.e., that Applicant will file a TD over this patent upon a determination that one or more claims in the present application are allowable except for being subject to obviousness-type double patenting rejections over the claims of ‘332.

10.  Claims 10-12, 14, 18, 19, 26 and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 7 of U.S. Patent No. 9,783,821 (of record) in view of Wagner et al (Gene 2003, 305: 217-223, of record). 

The claims of ‘821 are drawn to a human cell for antitumor immunotherapy comprising a nucleic acid construct encoding a WT1 gene produce or fragment thereof and further comprising mRNA encoding CD1d, wherein the CD1d is expressed on the surface of the human cell and is bound to a glycolipid recognizable by an antigen receptor of an NKT cell.  The claims of ‘821 also recite wherein the nucleic acid construct is a DNA.

However, the claims of ‘821 do not recite the identity of the human cell.

Wagner et al teach that stable transfectants of HEK293 human embryonic kidney cells were stably transfected with WT1 encoding nucleic acid (cDNA in a plasmid vector) for protein expression (see entire reference, especially sections 2.2 and 2.3).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the HEK 293 cell as the human cell in the claims of ‘821. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the doubly-transfected HEK 293 cell in a composition comprising a pharmaceutically acceptable carrier and an adjuvant.

One of ordinary skill in the art would have been motivated to do this in order to exemplify the human cell for antitumor immunotherapy recited in the claims of ‘821 and to have placed it in a composition compatible for antitumor immunotherapeutic administration (i.e., in a pharmaceutically acceptable carrier) with an immunopotentiating modulator (i.e., an adjuvant) that was well known to the ordinary artisan for boosting an immune response and as is evidenced for example by the teachings of WO 2007098370 A1 that is cited above in this office action.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the cell in a composition comprising free alpha-GalCer or another well-known adjuvant. One of ordinary skill in the art would have been motivated to do this in order to further increase the immune response. 

Claims 10-12, 14, 18, 19, 26 and 31-36 are directed to an invention not patentably distinct from claims 1, 5 and 7 of commonly assigned 9,783,821, as enunciated above.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 9,783,821 discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s comment on pages 11-12 of the amendment and response filed 6/13/22 is noted, i.e., that Applicant will file a TD over this patent upon a determination that one or more claims in the present application are allowable except for being subject to obviousness-type double patenting rejections over the claims of ‘332.

11.  Claims 10, 12, 14, 18, 26, 31, 32, 34 and 35 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4  of copending Application No. 17/312,363 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 17/312,363 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims 1, 3 and 4  of 17/312,363 are drawn to a method for treating or preventing a cancer comprising administering a human-derived cell to a human, wherein the cell expresses exogenous CD1d and exogenous cancer antigen, has a-GalCer loaded on the cell surface, including wherein the human derived cell is a HEK-293-derived cell, and wherein the cell expresses an exogenous cancer antigen. 

The claims of 17/312,363 do not recite wherein the human derived cell that expresses an exogenous cancer antigen expresses the exogenous cancer antigen WT-1.
Gao et al teach that WT 1 is a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer and melanoma in vivo (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used WT-1 taught by Gao et al as the tumor antigen in the transformant recited in the claims of 17/312,363 and to have placed it in a composition.  

One of ordinary skill in the art would have been motivated to do this in order to treat WT-1 expressing malignancies in humans. Instant claim 14 is included in this rejection because mRNA or vectors are obvious variants of nucleic acid molecules used to produce transformant cells.  

Claims 10, 12, 14, 18, 26, 31, 32, 34 and 35 are directed to an invention not patentably distinct from claims1, 3 and 4 of commonly assigned 17/312,363 as enunciated above.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 17/312,363 discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

12.  Claims 19, 33 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of copending Application No. 17/312,363 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record) as applied to claims 10, 12, 14, 18, 26, 31, 32, 34 and 35, and further in view of Chen et al (PNAS, 1991, 88: 110-114, of record).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of 17/312,363 do not recite wherein the cell composition further comprises an adjuvant. 

The teachings of Chen et al are enunciated above and will not be reiterated in detail herein.  Chen et al teach that adjuvants can be comprised in vaccines for treating tumors.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the transformant in a composition that further comprises an adjuvant.

One of ordinary skill in the art would have been motivated to do this because both the composition in the method claims of 17/312,363 and that of Chen et al that comprises an adjuvant are intended for cancer treatment.

Claims 19, 33 and 36  are directed to an invention not patentably distinct from claims 1, 3 and 4 of commonly assigned 17/312,363 as enunciated above.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 17/312,363 discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

13.  Claims 10, 12, 14 and 18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 49, 54, 56, 57, 59, 62-64 and 66-68 of copending Application No. 12/280,305 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 12/28/0,305 and the instant application do not have a DIV relationship, the instant rejection has been set forth.  
	
The claims of 12/280,305 are drawn to a method of inducing activation of NKT cells and T cells immune response to a target antigen comprising administering to a subject in need thereof an effective amount of a composition comprising a non-dendritic cell transformant pulsed with a [generic] CD1d ligand, wherein the transformant co-expresses the target antigen and CD1d (base claim 30), wherein the composition is administered with an adjuvant (claim 49), wherein the target antigen is a tumor antigen (claim 54), wherein the subject has leukemia (claims 57 and 59), wherein the subject has a solid tumor (claim 66), wherein the cell does not naturally express CD1d and wherein the cell expresses the target antigen (does not recite that the cell does not naturally express the target antigen, and hence encompasses transfected target antigen) (claim 62), wherein the composition is administered with an adjuvant (claim 63), wherein the target antigen is a tumor antigen (claim 64), wherein the subject has a solid tumor (claim 66), and wherein the subject has leukemia (claims 67 and 68).  

The claims of 12/280,305 do not recite the identity of the tumor antigen on the transformant cell that is administered in the recited method, nor that the transformant cell is a human cell.
Gao et al teach that WT 1 is a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer and melanoma in vivo (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used WT-1 taught by Gao et al as the tumor antigen in the transformant recited in the claims of 12/280,305.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a human transformant cell.

One of ordinary skill in the art would have been motivated to do this in order to treat WT-1 expressing malignancies in humans, including those recited in dependent claims 59 and 68 of 12/280,305 which are obvious variants of leukemias. Instant claim 14 is included in this rejection because mRNA or vectors are obvious variants of nucleic acid molecules used to produce transformant cells.  

14.  Claims 19, 26 and 31-36 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 49, 54, 56, 57, 59, 62-64 and 66-68 of copending Application No. 12/280,305 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record) as applied to claims 10, 12, 14 and 18 above, and further in view of Chen et al (PNAS, 1991, 88: 110-114, of record),  Fujii et al (Nature Immunol. 2002, 3(9): 867-875), and Wagner et al (Gene 2003, 305: 217-223, of record).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims of 12/280,305 recite a generic CD1d ligand, they do not recite that the CD1d ligand is a-GalCer, nor that the base cell of the composition is a cell line, nor that the composition to treat tumors further comprises an adjuvant.  

The teachings of Chen et al, Fujii et al, and Wagner et al have been enunciated above in detail and will not be reiterated in detail herein.

Chen et al teach that adjuvants can be comprised in vaccines for treating tumors.

Fujii et al teach pulsing of CD1d-expressing antigen-presenting cells in vitro with a-GalCer and administration in vivo followed by an anti-tumor response.  Fujii et al teach that a-GalCer is presented on CD1d to NKT cells. Fujii et al teach that repeated administration of soluble a-GalCer by itself causes anergy of NKT cells due to the fact that other cells besides antigen presenting cells express CD1d in vivo (non-specific targeting). 

Wagner et al teach a human transformant cell that stably expresses WT-1.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the human transformant cell taught by Wagner et al that expresses WT-1 as the transformant cell in the claims of 12/280,305, to have pulsed it with the CD1d-ligand a-GalCer as is taught by Fujii et al, and to have comprised the transformant in a composition with an adjuvant as is taught by Chen et al.  

One of ordinary skill in the art would have been motivated to do this because the claims of 12/280,305 are silent as to the identities of the transformant cell and the CD1d ligand and the cited art teaches such suitable cells and ligands, and because Chen et al teach that an adjuvant can be comprised in a vaccine composition to treat tumors.

15.  Claims 10, 12, 14, 18, 19, 26 and 31-36 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-25 of copending Application No. 17/633,353 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record) and 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Given that Applicant chose to file the 17/633,353 as a separate application instead of a divisional application of the instant application, the instant rejection has been set forth.  
Claims 10-17 of 17/633,353 are drawn to a method of treating a subject comprising administering an aAVC that expresses an exogenous nucleic acid encoding CD1d and an exogenous nucleic acid encoding a tumor antigen, and wherein the aAVC is pulsed with a CD1d ligand, including a-GalCer and Wagner et al (Gene 2003, 305: 217-223, of record).

Claims 10-17 do not recite that the tumor antigen is WT-1, nor that the subject and aAVC are human.
Gao et al teach that WT 1 is a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer and melanoma in vivo (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding the WT-1 protein (see entire reference). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used WT-1 taught by Gao et al as the tumor antigen in the transformant aAVC in the method recited in claims 10-17 of 17/633,353 or to have transfected the WT-1 transfected human cell line taught by Wagner et al with CD1d in the said method.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a human transformant cell.

One of ordinary skill in the art would have been motivated to do this in order to treat WT-1 expressing malignancies in humans

Claims 18-25 of 17/633,353 are drawn to a method of activating innate immunity, including wherein the subject has been treated with an aAVC expressing an antigen and CD1d and pulsed with a CD1d ligand.

Claims 18-25 of 17/633,353 do not recite that the subject and cell are human, nor that the antigen is WT-1 tumor antigen, nor that the CD1d and WT-1 are transfected into the aAVC.

Based upon the recitation of the method of claims 10-17 of 17/633,353 in combination with the teachings of Gao et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used WT-1 taught by Gao et al as the tumor antigen in the transformant aAVC in the method recited in claims 18-25 of 17/633,353.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a human transformant cell.

One of ordinary skill in the art would have been motivated to do this in order to treat WT-1 expressing malignancies in humans.

Instant claims 19 and 33-36 are included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included an adjuvant in the composition used in the method recited in the claims of 17/633,353 in order to boost the immune response, as was well known in the art before the instant invention was made, as is for example evidenced by Chen et al cited above in this office action (who teach that an adjuvant may be included with a cell vaccine).  In addition, the claims of 17/633,353 also recite administering IL-2 which is known in the art to be an adjuvant used to increase the immune response to a vaccine.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644